Reasons for Allowance

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“actuating section” “configured to actuate” in claims 1, 5;
“lifting mechanism” “configured to lift” in claims 2, 4, 14;
“anti-rotation device” in claim 6;
“locking features” in claim 6;
“guiding sections” “configured to guide” in claim 13;
“valve opening mechanism” “configured to move the valve member” in claims 14, 19;
“valve actuating features” “configured to rotate the valve member” in claim 19;
“valve opening features” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 


Allowable Subject Matter
Claims 1-4, 6-8, 13-22, 24, and 25 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, while the prior art generally discloses the use of indexing mechanisms, it fails to disclose, suggest, or fairly teach the combination of features recited in claim 1.  Specifically, the prior art fails to disclose, suggest, or fairly teach “an indexing mechanism (28) is provided that is configured to lock the screw rod (20) in a plurality of rotational positions with respect to the cream pot (12), wherein the indexing mechanism (28) comprises indexing spring elements (30) located at the screw rod (20) and indexing sections (32) located at a bottom (48) of the cream pot (12), wherein the indexing spring elements (30) of the screw rod (20) are configured to interact with the indexing sections (32) of the cream pot (12) in order to lock the screw rod (20) with respect to the cream pot (12); and an outer decorative shell base member (56), wherein the outer decorative shell base member (56) is configured to house the cream pot (12), wherein a bottom portion (64) of the outer decorative shell base member (56) comprises 
Claims 2-4, 6-8, 13-18, and 22-25 depend from claim 1, and thus incorporate the allowable subject matter thereof.
With regard to claim 19, while the prior art generally discloses the use of indexing mechanisms, it fails to disclose, suggest, or fairly teach the combination of features recited in claim 1.  Specifically, the prior art fails to disclose, suggest, or fairly teach “an indexing mechanism (28) is provided that is configured to lock the screw rod (20) in a plurality of rotational positions with respect to the cream pot (12), wherein the indexing mechanism (28) comprises indexing spring elements (30) located at the screw rod (20) and indexing sections (32) located at a bottom (48) of the cream pot (12), wherein the indexing spring elements (30) of the screw rod (20) are configured to interact with the indexing sections (32) of the cream pot (12) in order to lock the screw rod (20) with respect to the cream pot (12); and a valve (96) is provided that is configured to close the dispensing outlet (18), wherein the valve (96) comprises a valve member (97), wherein a valve opening mechanism (100) is provided that is configured to move the valve member (97) along the longitudinal axis (26) of the screw rod (20) between a closed position in which the dispensing outlet (18) is closed by the valve member (97) and an open position in which the dispensing outlet (18) is open, wherein the screw rod (20) comprises valve actuating features (102), that are configured to rotate the valve member (97) about the longitudinal axis (26) of the screw rod (20) with respect to the cap (16), thereby actuating the valve opening mechanism (100).”
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754